Citation Nr: 1743041	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-35 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to a service connection for chronic obstructive pulmonary disease (COPD).  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to a service connection for bilateral hearing loss. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to a service connection for tinnitus. 

4.  Entitlement to service connection for respiratory disability, to include COPD.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for tinnitus.  



ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for COPD is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.  

New and material evidence having been received, the Veteran's claim for entitlement to service connection for tinnitus is reopened, and to that extent only, the appeal is granted.


FINDINGS OF FACT

1.  By a rating decision dated June 2003, the RO denied a claim of entitlement to service connection for COPD, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.  

2.  Evidence added to the record since the June 2003 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for COPD and raises a reasonable possibility of substantiating the claim.  

3.  By a rating decision dated November 2011, the RO denied a claim of entitlement to service connection for bilateral hearing loss, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.  

4.  Evidence added to the record since the November 2011 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and a reasonable possibility of substantiating the claim.  

5.  By a rating decision dated November 2011 the RO denied a claim of entitlement to service connection for tinnitus, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.  

6.  Evidence added to the record since the November 2011 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2003 rating decision, which denied a claim of entitlement to service connection for COPD, is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence has been received since the June 2003 RO denial for entitlement to service connection for COPD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  

3.  The November 2011 rating decision, which denied a claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A § 7105 (c) (West 2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); currently, 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

4.  New and material evidence has been received since the November 2011 RO denial for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  

5.  The November 2011 rating decision, which denied a claim of entitlement to service connection for tinnitus, is final.  38 U.S.C.A § 7105 (c) (West 2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); currently, 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

6.  New and material evidence has been received since the November 2011 RO denial for entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty in the United States Army from October 1954 to October 1956.  Review of the claims file reveals that the Veteran's military records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a January 2011 and March 2015 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record 

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue(s) of entitlement to service connection for a respiratory disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

2.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

3.  Whether new and material evidence has been received to reopen the claims for entitlement to a service connection for COPD, bilateral hearing loss and tinnitus.  

The Veteran contends that he has presented new and material evidence to reopen his claims regarding entitlement to service connection for COPD, bilateral hearing loss, and tinnitus.  

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C.A.       § 5108.  See 38 U.S.C.A. § 5103A (f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R.  § 3.156 (a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) (2016) to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Elkins v. West, 12 Vet. App. 209 (1999).  Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.   

A.  Whether new and material evidence has been received to reopen a claim for entitlement to a service connection for COPD.  

The question for the Board is whether the Veteran has presented new and material to reopen his claim of service connection for COPD.  

The Board finds that the Veteran has provided the satisfactory evidence to reopen his claim.

Here, the claim of entitlement to service connection for tinnitus was originally denied in an April 2003 rating decision, then subsequently in June 2003 rating decision, however the Veteran did not appeal that decision and it became final.  The claim was denied because there was no nexus between the Veteran's COPD and his military service.  In a January 2011 rating decision, the Veteran's application to reopen his claim of service connection for COPD was granted, but the claim was denied because the Veteran was unable to establish a nexus between his COPD and military service.  

Although the RO granted to reopen the claim in January 2011, RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principe, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the June 2003 rating decision is the last final disallowance regarding the claims, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.

The Veteran submitted a private medical opinion and testimony from his June 2017 hearing since the unfavorable adjudication in June 2003.  This evidence qualifies as new as it was not of record at the time of the June 2003 rating decision.

The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim.  In undertaking this analysis, the Board notes that the evidence of record prior to the June 2003 rating decision did not establish a nexus between the Veteran's COPD and military service nor whether the Veteran had continuity of symptomology since discharge.  As such the Board will analyze the new information of record for evidence to substantiate whether there is a nexus between the Veteran's COPD and service.  

In doing so, the Board finds that the new evidence also qualifies as material, as it raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156(a) (2016).  The Board notes that the Veteran has provided a medical opinion from his private physician, which opined, "it is possible that exposure to sand during his military service could have caused or exacerbated his lung condition."  See November 2010 Medical Records.  Additionally, the Veteran provided testimony at his June 2017 hearing regarding an onset of respiratory related symptoms in service.  See June 2017 Board Hearing.  The Veteran testified that his COPD could be related to the exposure to large amounts of sand and toxic chemicals in the air as a result of atomic weapons testing.  The Veteran also stated he went on sick call for headaches and congested sinuses during service.  After discharge from service, the Veteran details receiving treatment for his COPD, but cannot recall the exact dates, but knows it was repetitive during the time span of 1956 to 1975.  The Veteran's son also provided that he recalls his father having respiratory issues from an early age, which would have been around 1974 or 1975.  Moreover, the medical opinion provided by the Veteran's private physician and the Veteran's testimony that the onset of his COPD occurred during service and has continued since discharge raises a reasonable possibility of substantiating the Veteran's claim because it connects the Veteran's COPD with his military service.  As the above reports are presumed credible for the limited purpose of reopening the claim, the Board finds that it qualifies as material.  See Justus, 3 Vet. App. at 512-1.  

Therefore, the Board finds that new and material evidence is of record since the prior final denial of this claim in June 2003.  Shade, 24 Vet. App. at 117.  The claim of entitlement to service connection for COPD is thus reopened.  

B.  Whether new and material evidence has been received to reopen a claim for entitlement to a service connection for bilateral hearing loss. 

The question for the Board is whether the Veteran has presented new and material to reopen his claim of service connection for bilateral hearing loss.  

The Board finds that the Veteran has provided the satisfactory evidence to reopen his claim.

Here, the claim of entitlement to service connection for bilateral hearing loss was originally denied in a November 2011 rating decision, however the Veteran did not appeal that decision and it became final.  The claim was denied because, "the medical evidence of record fails to show that the Veteran's disability has been clinically diagnosed."  

In a May 2015 rating decision, the Veteran's application to reopen his claim of service connection for bilateral hearing loss was granted, but the claim was denied because the Veteran was unable to establish a nexus between his bilateral hearing loss and military service.  

Although the RO granted to reopen the claim in May 2015, RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principe, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the November 2011 rating decision is the last final disallowance regarding the claims, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.

The Veteran has submitted a December 2014 VA hearing examination, November 2011 private hearing examination, and testimony from his June 2017 Board hearing since the unfavorable adjudication in November 2011.  This evidence qualifies as new as it was not of record at the time of the November 2011rating decision.  

The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim.  In undertaking this analysis, the Board notes that the evidence of record prior to the November 2011 rating decision failed to establish a diagnosis of bilateral hearing loss nor did the evidence establish a nexus between the Veteran's bilateral hearing loss and military service.  As such the Board will analyze the new information of record for evidence to substantiate whether there is a nexus between the Veteran's bilateral hearing loss and service.  

In doing so, the Board finds that the new evidence also qualifies as material, as it raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156(a) (2016).  The Board notes that the Veteran underwent two VA examination related to his hearing.  

On the authorized audiological evaluation in December 2014 pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
50
LEFT
20
20
35
65
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.

On the authorized audiological evaluation in November 2015 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
35
50
60
LEFT
40
35
40
70
75

Based on this medical evidence, the Veteran's bilateral hearing loss is considered a disability for VA purposes.  The Veteran's hearing threshold has been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz.  Finally, the Veteran's speech recognition scores has been measured less than 94 percent.  As the necessary criteria have been met, the Board finds that the Veteran's hearing loss is disabling for VA purposes.  38 C.F.R. § 3.385.  

At his June 2017 VA hearing, the Veteran provided that his duties required him to sit outside a military tank when rounds were being fired without hearing protection.  The Veteran described that he would be unable to hear anything for a few minutes after a blast.  The Veteran also reports being around small arms exercises that contributed to his hearing loss.  The assertion that the Veteran's onset of bilateral hearing loss occurred during service raises a reasonable possibility of substantiating the Veteran's claim because it connects the Veteran's bilateral hearing loss with his military service.  As the above reports are presumed credible for the limited purpose of reopening the claim, the Board finds that it qualifies as material.  See Justus, 3 Vet. App. at 512-1.  

Therefore, the Board finds that new and material evidence is of record since the prior final denial of this claim in November 2011.  Shade, 24 Vet. App. at 117.  The claim of entitlement to service connection for bilateral hearing loss is thus reopened.  

C.  Whether new and material evidence has been received to reopen a claim for entitlement to a service connection for tinnitus. 

The question for the Board is whether the Veteran has presented new and material to reopen his claim of service connection for tinnitus.  

The Board finds that the Veteran has provided the satisfactory evidence to reopen his claim.

Here, the claim of entitlement to service connection for tinnitus was originally denied in a November 2011 rating decision, however the Veteran did not appeal that decision and it became final.  The claim was denied because, "the medical evidence of record fails to show that the Veteran's disability has been clinically diagnosed."  

In a May 2015 rating decision, the Veteran'sI  application to reopen his claim of service connection for tinnitus was granted, but the claim was denied because the Veteran was unable to establish a nexus between his tinnitus and military service.  

Although the RO granted to reopen the claim in May 2015, RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principe, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the November 2011 rating decision is the last final disallowance regarding the claims, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.

The Veteran has submitted his testimony at his June 2017 Board hearing since the unfavorable adjudication in November 2011.  This evidence qualifies as new as it was not of record at the time of the November 2011 rating decision.  

The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim.  In undertaking this analysis, the Board notes that the evidence of record prior to the November 2011 rating decision failed to establish a diagnosis of tinnitus nor did the evidence establish a nexus between the Veteran's tinnitus and military service.  As such the Board will analyze the new information of record for evidence to substantiate whether there is a nexus between the Veteran's tinnitus and service.  

In doing so, the Board finds that the new evidence also qualifies as material, as it raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156(a) (2016).  The Board notes that the Veteran has submitted testimony related to the onset of tinnitus during service.  The Veteran stated his tinnitus started in 1955, while on active duty and coincided with ringing in his ears.  The assertion that the Veteran's onset of tinnitus occurred during service raises a reasonable possibility of substantiating the Veteran's claim because it connects the Veteran's tinnitus with his military service.  As the above reports are presumed credible for the limited purpose of reopening the claim, the Board finds that it qualifies as material.  See Justus, 3 Vet. App. at 512-1.  

Therefore, the Board finds that new and material evidence is of record since the prior final denial of this claim in June 2009.  Shade, 24 Vet. App. at 117.  The claim of entitlement to service connection for tinnitus is thus reopened.  

REMAND

Although the Board has reopened the claims for entitlement to service connection for COPD, bilateral hearing loss, and tinnitus, further development is necessary before a decision can be made on their merits.  

With regards to COPD, the Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology.  The Veteran contends his COPD was caused by exposure to sand and toxic substances related to nuclear weapons testing.  The Veteran has provided testimony that he has received treatment for COPD and related respiratory diseases since discharge from service.  See June 2017 Board Hearing.  The Veteran has submitted a statement from his private physician that provided, "it is possible that exposure to sand during his military service could have caused or exacerbated his lung condition.'  Based on the evidence, the Board finds that a VA examination is necessary to determine any relationship between any respiratory illness, to include COPD and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).; see also 38 C.F.R. § 3.159 (c) (4) (2016).  

With regard to the Veteran's claims of bilateral hearing loss and tinnitus, the Board notes that a new examination is needed in light of the testimony presented at the Veteran's June 2017 Board hearing.  The Veteran reported an onset of both hearing loss and tinnitus during his military service.  

The Board notes that the Veteran was provided with a VA examination in December 2014 regarding his claims of bilateral hearing loss and tinnitus.  However, the Board finds the December 2014 examination inadequate.  The examiner found that the Veteran suffered from bilateral hearing loss, but could not determine the etiology of the Veteran's bilateral hearing loss without resorting to speculation.  Additionally, the examiner was unable to determine the etiology of the Veteran's tinnitus without resort to speculation because he did not have access to the Veteran's service treatment records.  Therefore due to the inadequacy of the December 2014 and the new evidence of record, the Veteran should be afforded a new examination to determine the etiology of his bilateral hearing loss and tinnitus.  

The Board also notes there are additional issues for a remand at this time.  The Veteran indicated that he has received treatment for his COPD throughout his years since his discharge, but those records are not associated with the record, thus any outstanding records need to be retrieved and added to the record.  Additionally, review of the claims file reveals that a portion of the Veteran's service treatment records were destroyed in a 1973 fire at the NPRC.  However, the Veteran was not informed that his service records had been partially destroyed, or advised of the additional evidence that he could submit in lieu of the missing records, including buddy statements.  Accordingly, the Board finds that further outreach is necessary to advise the Veteran of VA's heightened duty to assist in this case, and of the additional evidence that he may now provide.

Accordingly, the case is REMANDED for the following actions:

1.  Send notice to the Veteran that his service records appear to have been destroyed in the 1973 fire at NPRC, and of VA's heightened duty to assist in such an case.  Further inform the Veteran of his right to submit alternative forms of evidence in lieu of his service records, including buddy statements from fellow service members regarding the occurrence of an in-service respiratory disability, to include COPD.  

2.  Ascertain if the Veteran has received any VA, private, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any private medical records related to treatment for any respiratory disorder, specifically COPD.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.  

3.  Provide the Veteran with a VA examination to determine the etiology of any respiratory disability, bilateral hearing loss, and tinnitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must elicit a full medical history from the Veteran.

The examiner must address the following inquiries:

For each respiratory disability found, the VA physician should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) had its clinical onset during his military service or is otherwise related to service.  

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hearing loss was incurred in or aggravated by service?

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinnitus was incurred in or aggravated by service?

The examiner should consider the lay testimony of record.  Specifically, the examiner should consider the testimony of Veteran at his June 2017 hearing regarding the onset of his respiratory disability, bilateral hearing, and tinnitus during service.  

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, readjudicated the issues of entitlement to service connection for a respiratory disability, to included COPD, bilateral hearing loss, and tinnitus.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond. The claim should be returned to the Board as warranted.













	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	J.R. Higgins, Associate Counsel

Copy mailed to:  Texas Veterans Commission



Department of Veterans Affairs


